Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2009

Berrier v. Simplicity Mfg Inc
Precedential or Non-Precedential: Precedential

Docket No. 05-3621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Berrier v. Simplicity Mfg Inc" (2009). 2009 Decisions. Paper 1421.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1421


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
              _____________________

                      No: 05-3621
                 _____________________

WAYNE BERRIER; BRENDA GREGG, in their own right and as
  parents and natural guardians of Ashley Berrier, a minor,

                             Appellants

                             v.

          SIMPLICITY MANUFACTURING, INC.,

                         Third-Party Plaintiff

                              v.

                     SUSIE SHOFF;
                     MELVIN SHOFF,

                      Third-Party Defendants
                 ____________________

        Appeal from the United States District Court
         for The Eastern District of Pennsylvania
             (Civil Action No. 04-CV-00097)
          District Court: Hon. Legrome D. Davis
                 ____________________

                 Argued: January 8, 2007

         Before: McKEE, AMBRO, and FISHER
                    Circuit Judges

                 _____________________

            ORDER AMENDING OPINION

IT IS HEREBY ORDERED that the Opinion filed in this case on April
21, 2009, be amended as follows:

      On page 44, at the eighth line from the top of footnote 27, delete “Bogush”
      and replace it with “Bugosh.”


                                        BY THE COURT:


                                        /s/ Theodore A. McKee
                                          CIRCUIT JUDGE


Dated: April 28, 2009




                                           2